COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


ROSS, FRANCE & RATLIFF, LTD., ETC. AND
 MONTGOMERY MUTUAL INSURANCE

v.   Record No. 1054-00-4

JOHN EDWARD BLEVINS                         MEMORANDUM OPINION*
                                                PER CURIAM
JOHN EDWARD BLEVINS                          OCTOBER 24, 2000

v.   Record No. 1069-00-4

ROSS, FRANCE & RATLIFF, LTD., ETC. AND
 MONTGOMERY MUTUAL INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lynn McHale Fitzpatrick; James Richard Ryan,
             Jr.; Jimese Pendergraft Sherrill; Siciliano,
             Ellis, Dyer & Boccarosse, on briefs), for
             Ross, France & Ratliff, Ltd., Etc. and
             Montgomery Mutual Insurance Company.

             (John Edward Blevins, pro se, on briefs).


     Ross, France & Ratliff and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that John Edward

Blevins (claimant) proved that he suffers from Lyme disease and

that his disease constituted a compensable occupational disease

pursuant to Code § 65.2-401.     On cross-appeal, claimant contends

that the commission erred in failing to award him temporary

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
total disability benefits from September 7, 1997 through

September 19, 1997.    Upon reviewing the record and the briefs of

the parties, we conclude that employer's appeal is without

merit.    Accordingly, we summarily affirm the commission's

decision with respect to the issue raised by employer.        See Rule

5A:27.    In addition, we conclude that claimant's appeal is

procedurally barred, and therefore, we dismiss his appeal.

          I.   Occupational Disease:     (Record No. 1054-00-4)

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"'Whether a disease is causally related to the employment and

not causally related to other factors is . . . a finding of

fact.'"     Ross Laboratories v. Barbour, 13 Va. App. 373, 377-78,

412 S.E.2d 205, 208 (1991) (citation omitted).       When credible

evidence supports a finding of fact, it is conclusive and

binding on this Court.     See id. at 378, 412 S.E.2d at 208.

"'The fact that contrary evidence may be in the record is of no

consequence if there is credible evidence to support the

Commission's findings.'"     Chanin v. Eastern Virginia Med. Sch.,

20 Va. App. 587, 590, 459 S.E.2d 523, 524 (1995) (citation

omitted).

     In order to prove a compensable ordinary disease of life

under Code § 65.2-401, the claimant must establish "by clear and

convincing evidence . . . that the disease exists and arose out

                                 - 2 -
of and in the course of employment as provided in § 65.2-400

. . . and did not result from causes outside of the employment

. . . and is characteristic of the employment and was caused by

conditions peculiar to such employment."

          "Clear and convincing evidence has been
          defined as 'that measure or degree of proof
          which will produce in the mind of the trier
          of facts a firm belief or conviction as to
          the allegations sought to be established.
          It is intermediate, being more than a mere
          preponderance, but not to the extent of such
          certainty as is required beyond a reasonable
          doubt as in criminal cases. It does not
          mean clear and unequivocal.'"

National Fruit Prod. Co. v. Staton, 28 Va. App. 650, 654, 507

S.E.2d 667, 669 (1998) (citation omitted), aff'd, 259 Va. 271,

526 S.E.2d 266 (2000).

     In ruling that claimant met his burden of proving a

compensable occupational disease under Code § 65.2-401, the

commission found as follows:

          [W]e note the claimant's testimony of
          exposure to deer ticks while working at the
          Quantico site. He has testified to not only
          profuse presence of such ticks, but to
          actually being bitten. His testimony is
          supported by that of Mr. [David] Worst, Mr.
          [James] Sheehan, and Mr. [Larry] Ratliff.
          We have no evidence of the claimant's actual
          exposure to such conditions outside his
          employment. His wife testified that she has
          not observed deer ticks at either their
          residence or at the claimant's mother's
          home.

               While the claimant's initial medical
          presentation was somewhat confused by his
          earlier LGV [lymphogranuloma venereum],
          there has been an unequivocal diagnosis of

                               - 3 -
          Lyme disease by Dr. [Richard V.] Spera, Dr.
          [Richard K.] Sall, and Dr. [Marsha D.] Soni.
          Dr. Spera found the meningitis was secondary
          to burgdorfera, the causative agent of Lyme
          disease, and that this was the result of an
          exposure between February and April 1997.
          He also noted that the claimant's work as a
          field surveyor put him at risk, for this
          condition. Because a rash may occur in a
          location such as a person's scalp, where it
          would be obscured by his hair, the failure
          of this to be noted is not significant. Dr.
          Sall also found that it was "overwhelmingly
          likely" that the claimant's medical problems
          were secondary to Lyme disease. His
          symptoms were a continuation of an infection
          that likely occurred in 1997.

     The commission's factual findings are supported by credible

evidence, including the witnesses' testimony and the medical

records of Drs. Spera, Sall, and Soni.     The commission, as fact

finder, was entitled to weigh the medical evidence and to accept

the opinions of Drs. Spera, Sall, and Soni and reject the

contrary opinion of Dr. Schwartz, who reviewed the medical

evidence upon employer's request, but never examined claimant.

     Based upon the witnesses' testimony and the opinions of

claimant's treating physicians, the commission, as fact finder,

could conclude that claimant proved clearly and convincingly

that he suffers from Lyme disease and that his disease

constituted a compensable occupational disease under Code

§ 65.2-401.   Accordingly, we affirm the commission's decision.

              II.   Disability:   (Record No. 1069-00-4)

     Code § 65.2-706(A) provides that "[n]o appeal shall be

taken from the decision of one Commissioner until a review of

                                  - 4 -
the case has been had before the full Commission as provided in

§ 65.2-705, and an award entered by it."

     Claimant did not request review of the deputy

commissioner's decision awarding disability benefits for the

period from August 29, 1997 through September 6, 1997.

Accordingly, claimant's appeal is procedurally barred, and

therefore, we dismiss his appeal.

                              Record No. 1054-00-4, Affirmed.

                              Record No. 1069-00-4, Dismissed.




                              - 5 -